Exhibit32.1 CERTIFICATION PURUSANT TO 18 U.S.C. 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of HepaLife Technologies, Inc. (the Company) on Form10-K/A for the fiscal year ended December 31, 2009 as filed with the Securities and Exchange Commission on April 29 , 2010 (the Report), I, Amit S. Dang, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report filed by the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company on the dates and for the periods presented therein. HEPALIFE TECHNOLOGIES, INC. Date: April 29 , 2010 By: /s/ Amit S. Dang Amit S. Dang President, Chief Executive Officer, Principal Executive Officer, Secretary, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer This certification accompanies this Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended. A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
